Title: From Thomas Jefferson to James Madison, 14 March 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Mar. 14. 1807
                        
                        On further enquiry and examination, I find it necessary to correct the list of justices before given in for
                            Alexandria county. Commissions are therefore desired for Washington & Alexandria counties according to the subjoined
                            lists, giving to all those who were in the former commissions the order in which they were therein placed, and adding the
                            new names to the end.
                  
                     
                        
                           Justices for Washington county
                           Justices for Alexandria county
                        
                        
                           Robert Brent
                           George Gilpin
                        
                        
                           Thomas Peter
                           Charles Alexander junr.
                        
                        
                           William Thornton
                           Jonah Thompson
                        
                        
                           Joseph Sprigg Belt
                           Abraham Faw.
                        
                        
                           Thomas Corcoran
                           Cuthbert Powell
                        
                        
                           Samuel N. Smallwood.
                           Alexander Smith
                        
                        
                           Robert Alexander
                           Jacob Hoffman.
                        
                        
                           Richard Parrott
                           George Slacum
                        
                        
                           Thomas Fenwick
                           Elisha Cullen Dick
                        
                        
                           John B. Kirby
                           John Mc.Kinney
                        
                        
                           John Ott
                           Robert Young
                        
                        
                           Samuel Harrison Smith
                           Joseph Dean.
                        
                        
                           Daniel Rapine
                           Richard Dinmore
                        
                        
                           Nicholas Young
                           Amos Alexander
                        
                        
                           John Threilkild.
                           Clement Sewell
                        
                        
                           
                           Richard Libby
                        
                        
                           
                           John Richards.
                        
                        
                           
                           Henry O’Reily
                        
                     
                  
                        
                        
                        
                        
                            Th: Jefferson
                            
                        
                    